Title: Isaac A. Coles to Thomas Jefferson, 26 July 1809
From: Coles, Isaac A.
To: Jefferson, Thomas


          Dear Sir, At Sea, off New York. July 26th1809.
          I am sorry to inform you that my return brings nothing to satisfy the expectations of the American people—On landing at L’Orient on the 24th of April I lost not a moment in hastening on to Paris where I arrived after a journey of fifty eight hours—the Emperor had left it some time before, and Champagny was on the eve of his departure to follow him—I saw him for a few moments & delivered Genl Turreau’s despatches. From Augsburg he wrote to acknowledge the receipt of Genl Armstrongs first note, and afterwards from Munich to say that he would hasten to put under the eyes of his Majesty the representations that he had made by the direction of his Government. On the 13th of June when I left Paris no answer had been received, tho’ I am induced to believe that this has proceeded not so much from an indisposition in the French Governmt to take up this subject, as from the peculiar circumstances under whch the Emperor has found himself placed—with these circumstances you cannot be wholly unacquainted.
          It was not ’till the night of the 12th of April, that he learnt by a Telegraphic despatch that the Austrians had crossed the Inn—in a few hours he was in his carriage, and the Parisians learnt it first by hearing that their Emperor had passed the Rhine. On the fifth day he was with his Army, directing it’s movements, and every where beating back the enemy. On my Arrival in Paris they were thanking God for the Victory of Ratisbon—like a torrent he passed on, and we were told that there no longer remained any thing that could present an obstacle in the way of his Victorious course. the scattered fragments of the Austrian Army had fled beyond the Danube and the Parisians again thanked God on hearing that their Emperor had entered Vienna on the 12th of May and was giving law to Germany. it was said, that the war was finished, and that the Sun of the Austrian Monarchy had set to rise no more—subsequent events however have proven that these views were not entirely correct—the Austrians had fled but they were not conquered: they yielded for a moment only to be able to present a more effectual resistance—Prince Charles had wisely resolved not to hazard every thing on the fate of a battle, but to nurse his strength, and only to fight when he could have an advantage. he abandoned his capitol to the enemy, and calculating on his impetuosity determined to dispute with him the passage of the Danube should he attempt to pass it—in this he was not deceived—the Emperor believing he had done nothing while there yet remained any thing to do, ordered bridges to be thrown over the River a little below Vienna, where it is divided into three channels by some Islands, and in Opposition to the advise of every Genl in his army prepared to pass it—On the 20th a part of the army passed crossed over & on the 21st the Emperor himself—at 4. in the evening the enemy commenced an Attack on the Duke of Rivoli, & afterwards on the whole extent of the french line which lasted ’till eight at night—on the next morning (the 22d) the battle was renewed, and continued with unexampled obstinacy thro’ the day—Prince Charles having at one time extended his wings, apparently with a design to take the french Army in flank, the Emperor according to his usual system of warfare, ordered Lannes to put himself at the head of the invincibles of the army & to break thro’ their centre, which was supposed to have been too much weakened, and after dividing the enemy’s army into two parts, to beat them in detail—but it seems that if the Austrian General had weakened his centre he had time to correct the error, or possibly the movement was only a feint, and intended to deceive; for Lannes with the divisions of Oudinot, St Hilaire & Boudet, the very best troops of the french Armies, and men who had never marched but to Victory, was repulsed with the most horrible carnage. two hundred pieces of cannon showering upon them an incessant discharge of round and Grape shot, cut down whole ranks and for a time threatened the total destruction of the french army.—the brave Duke of Montebello was killed—eight out of ten of his Aids de camp fell in the charge. Mouton, St Hilaire, Boudet, Claparède, Foulers, Despagne Darosnel, St Sulpice, Cervone, Lallemande Molitor, Davenay, Jervaux & Debue—34 Colonels and 1500. Officers were left dead on the field of battle. Massena,Oudinot, Clement, Peray, Dorsenna, & Lagrange were wounded. During the night the remains of the french army regained their position on the large Island in the Danube, leaving the Austrians Masters of the left bank—what has been the loss of the french in this action it is impossible to say with any accuracy—in the Official bullatin they Acknowledge only 1100. private letters, state it at 36,000. and the Austrians in their Account make it 48,000. it has unquestionably been very great and the Bullatin of the emperor while it claims a victory, bears on the face of it evidence of his defeat—he attributes his want of success to the breaking of the Bridges behind him, which cut him off from his supplies: which deprived him of his Ammunition and his corps of reserve—but all this is probably only intended to take from the mortification which he must feel, and is more specious than true. it is denied that he wanted Ammunition, & the corps of reserve of which he speaks under the Duke of Auerstaedt, is said to have been at Vienna, and not to have been more than was necessary to guard that place—that he had at length sustained a great defeat was acknowledged on all hands, and the only question seemed to be as to the effects which were likely to flow from it—whether he would still be able to maintain his ground, and advance in the career of Victory, or whether he would not be obliged to retreat thro’ the Tyrol into Italy! and whether if he should be obliged to turn his back on the enemy, the whole of Germany would not be found in array against him? these and a thousand such questions were beginning to be agitated—but without giving credit to speculations of this sort, I can assure you that the battle of Esling is viewed with much seriousness by the most intelligent men at Paris, and that much apprehension & uneasiness existed in the minds of those connected with the Government at the situation in which they saw their Chief placed.—It is true that he has since been powerfully reinforced by the junction of the army of Italy, but this has not increased his relative force, as the army of the Archduke John, which has lately been retreating thro’ the Tyrol for fear of being cut off by the march of the french Armies down the Danube, is also united to that of Prince Charles, and is probably more numerous and as well disciplined.
          
          If the Emperor should be able to meet his Enemy in the field, and give him a signal defeat, it would no doubt at once retrieve his affairs; but as the Danube is between them, there seems to be no immediate prospect of this—at the time I left Paris it was said that his army was beginning to suffer much for the want of provisions, & there was even some indication of such a state of things to be found in one of the last Bullatins—great efforts were making to collect magazines—supplies were to be sent off even from Augsburg, and other places high up, on the Danube and the Rivers which run into it, while the austrians being Masters of the Country on the left Bank, would have it in their power perpetually to intercept them—Thus situated it will not be a subject of wonder if he has not been able to find time to attend to us—Champagny was with him only for a single day at Vienna, and it was said at Paris that every one was prohibited to speak to him of Politics—for once he has found enough in the duties of a General alone, to occupy him—perhaps too his policy towards us, and towards other Nations will be not a little influenced by the success or failure of the plans in which he is now engaged—’tis said he is beginning to be weary of his system of Commercial restriction, and of late he has even connived at exportations direct to England—thro’ every part of his Empire the stagnation of commerce is felt, and immediately by himself in the difficulty of collecting his revenue. even in the neighborhood of Paris wheat will not command more than 2. Shillings per bushel, a price too low to pay for the labor of rearing it; and the people in the wine countries actually rejoiced at the loss of their Grapes which have been destroyed this Spring by frost, as they would not raise on the wine after it was made the tax which it was necessary to pay to the Government.
            But altho’ the general idea seemed to be that this system was breaking down of itself, and that it would soon be changed or in some way modified, yet there has been no act of the Government indicating such a disposition—on the contrary all the American Vessels that have arrived since the Embargo was removed in Holland, in the Ports of Spain and Italy have been seized, and are still in the hands of the Officers of the Government—and altho’ the Mentor was received and treated well, yet the Siren was subjected to the most rigorous quarantine, and had custom-House officers put on board of her, who remained ’till the moment of her leaving Port—we were made to pay duty for every little article laid in for our sea stores—but all this must have been done in consequence not of any new Orders, but under those previously issued—indeed on the subject of our Affairs I have not been able to learn any one fact which ought to be relied on as indicating the disposition or feelings of the french Government, or which can enable one to form any Opinion as to the Course which will be ultimately pursued.
          Before the Siren arrived, Genl Armstrong had come to a determination to Send off the Mentor, and to detain me to carry home the answer of the french Government when he should receive it.  when he heard that she had come with another messenger, & that she would be too small for the Accommodation of his family, should he be obliged to return, his first intention was immediately to have sent her back, & to keep me and the Ship—but the quarantine producing a considerable delay in the arrival of the Messenger, and it being somewhat uncertain whether it might not still be extended, he resolved to wait no longer, and gave me an order to depart & to take the Brig if I found her at liberty to go to sea—I had only a few hours to make my preparations—I left Paris on the 13th of June, & sailed on the 18th being detained at L’orient two days by the indolence of the Consul in providing the necessary stores—Mr Gelston reached Paris the night before I left it
          Genl Armstrong will still continue to press the french Government in compliance with his instructions, and will probably succeed at last in getting an answer of some sort, if it be possible at this time to succeed in such an application—The french think him a little too dry for the present times, but I believe they respect his integrity, and the honest frankness of his character— I was sorry to percieve that there was not a good understanding between him and Mr Pinkney, and I fear the public interests may suffer from this unfortunate state of feeling—Mr Pinkney has never written him a single line on the important political events which have taken place in England, and which have changed so materially the state of our relations with that country; he was left to grope his way in the dark, and when I came away was beginning to complain in terms of great bitterness—I fear the breach between them is not in a way to be healed—Genl Armstrong most unfortunately has about him a man who, in my Opinion, is one of the greatest Scoundrels in the world; a wretch whose hands have been soiled with bribes, and who greatly abuses the unbounded confidence which he reposes in him,—it is this wretch who has involved him in so many quarrels, and who for some time has made a traffic of his countenance—during my stay in Paris he was absent on a confidential mission to London.
          The General I believe is not desirous of remaining longer in Europe, & he talks of returning as soon as he has got rid of the business with which he is at present Occupied—It was reported before I reached Paris that he was made Secretary at War; the report came in such a way as to gain credit, and I was told by those most in his confidence that it was a situation which he would have been much gratified to fill. Mr Short whom these reports had reached, seemed almost as much disappointed in finding them untrue as he was mortified at the rejection of his own nomination. on learning what had been done by the Senate, he at one time seemed very firmly to have made up his mind to return with me to America in the Mentor, and actually employed me to engage a place for him—his friends he said were in the country and he could go without being exposed to the painful ceremony of taking leave—it was not long however before he relapsed into irresolution, and on quitting Paris for the Chateau de Reuil he abandoned the idea, I believe, altogether—he proposed to spend a part only of the summer at the Chateau, after which he would go to some of the watering Places—About a week before he left Paris I spent some days with him at Draveil, the country seat of Mr Parker, a very rich and intelligent American, who has resided for many years in France—he devotes himself very much to Agriculture, and has lately invented a plough which is calculated I think to produce immense benefit—He carried us to witness an experiment which he had made with it, the result of which I send you—The plough was drawn by three horses at the rate of 2. miles per hour—the mean force was five hundred pounds—the ground ploughed in an hour, was 860 feet long, & 24 feet wide, containing 20412 Square feet = to 21870 feet English, or equal to the half of a British Statute Acre—the earth was most perfectly turned, the furrow about 6. inches deep, and 24. inches wide—it is rather two ploughs than one, each fixed to the same beam, which is crooked to receive them. it works with so much ease and steadiness as hardly to require to be touched by the hand of the Ploughman, and is drawn with less force than the common plough of the Country—it would answer best on our flat lands in the lower part of Virginia, and would save there one half of the labour employed in preparing land for a crop. Mr Parker has had a fine model made which will be sent out to you by the Mentor, and I think on trying it you will find it one of the finest machines of the kind that has ever yet been Known—
          Mr Parker has also on his estate of Draveil one of the best flocks of Marinos in all France—from his Rams he took this Spring as much as 16. pounds of wool. he would have let me have half a dozen of them, if I could have got permission to bring them out—but this was impossible—I had desired very much to get a pair for you—it had occurred to me that I could bring you, nothing that you would have been so well pleased to receive, and for a long time I would listen to no objections—Genl Fayette also interested himself very much to gratify my wishes, but all our plans proved Abortive—there were too many others who had the same views—suspicion was wide awake,—I could obtain nothing in my own name, and I would not consent to use any other.
          with the Shepherd’s Dogs there would have been less difficulty, but here too a misfortune awaited me. Genl Fayette in whose neighborhood the breed was said to be most pure, and who had promised to obtain them for me was prevented from coming to Paris by the indisposition of one of his family so that the Dogs did not arrive until the very day that I was leaving it. the Cabriole which was to carry me to L’Orient was already nearly filled with my baggage, when Genl Armstrong sent to let me know, that the Purser of the Syren was in Paris, and that I must if possible give him a seat, as the vessel could not well sail without him—the Dogs therefore were on the point of being sent back to Genl Fayette, when my fellow traveller from America, Mr Waddell of Philadelphia, relieved me by promising to take charge of them, and they will now come out in the Mentor—they are fine Animals and it is probable that better could not have been obtained in France—
          Genl Fayette was in Paris when I arrived there—I saw him very often and he spoke to me freely of his Affairs—I was sorry to find him so much embarrassed by Debts which are every day pressing more and more upon him, and must subject him to the most painful feelings—Mr Parker had suggested a plan which he flattered himself would retrieve his affairs, but it’s success was still doubtful—It was to borrow for ten years, on the Security of his American lands, a sum of money large enough to meet all his wants. this sum was to be divided into shares of so many hundred francs each, to be advanced by different persons at a fixed interest, they being also entitled at the end of this period, to receive in addition to their interest, a certain proportion of the increase in the value of the lands—Shares to a pretty considerable amount had been taken by different capatalists in Paris, and Mr Parker was not without a hope that the whole might be subscribed for.
          It was to this Gentleman (Mr Parker) that you were indebted for your Dynamometer—I paid him for it as you directed, and purchased for you a Briquet Pneumatique, and also a Briquet Phosphorique which appeared to me to be much more convenient than the Other, tho’ probably less durable. Mrs Randolph’s letter for Madslle Botideau, I left with Mde de Corny who was not without some hope of being able, with the assistance of Mr Short, to hear something of her. the person from whom they expected information died unfortunately just as they sent off a letter to make the enquiry, but there was still some one else, down in Normandy perhaps, from whom they had some expectations—at any rate the letter is in good hands, and I hope, notwithstanding my failure, that I shall not be subjected to the denunciations with which Mrs Randolph threatened me.
          I fear Sir, I have fatigued you with too long a letter—having arrived now on the American Coast, and knowing that I should have no time after I got on shore to write to any one, I sat down this morning to give you some details which I supposed might not be unacceptable, but without any intention, I assure you, of trespassing so unreasonably—we have just got soundings, and I flatter myself I shall get on shore either this evening or early tomorrow—I have only to add my good wishes, and the assurances, which I pray you to accept, of my constant and devoted attachment—
          
            I. A. Coles
        